DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 11/30/21.  Claims 8 and 9 canceled.  Claims 1-7 and 10-14 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14 are rejected under 35 U.S.C. 102a2 as being anticipated by Gupta et al. US Publication 2021/0170690.
Re Claim 1, Gupta discloses a method in which a three-dimensional component (part) is produced (P49) and is provided with a machine-readable code on its component (part) surface, the method comprising: producing the code as one piece with the component, wherein the code comprises a plurality of three-dimensionally designed part 1903, and printing an additively-manufactured part containing a three-dimensional representation of the identifying feature, using the CAD model of the additively-manufactured part 1904.) , wherein the component (P2 build” a three-dimensional physical model of a part, one layer at a time)  and the code (Abstract, P58, P60, The 3D model is then exported to STL and, in some embodiments, is sliced into multiple parts for embedding in different layers or regions of the finished part; splitting a code into several parts and embedding various parts in different print layers ) are produced layer by layer  on an additive production machine, on the basis of a 3D-CAD data set (P49,  layer by layer process of additive manufacturing to embed a code or proprietary features inside an AM  part ), wherein the 3D-CAD data set comprises data defining the geometry of the component files  and data relating to the position of the code on the component surface (P6 and  claim the entirety of the identifying feature fits within a region of the additively-manufactured part having a size no larger than 5 mm×5 mm×5 mm) , or is made up of these data (P47 teaches of  converting the CAD file to standard tessellation language , STL files describes surface geometry of a 3d object) , and wherein data relating to the geometry of the code are added to the 3D-CAD data set before the additive production, by means of CAM software (Fig. 1 illustrates a typical AM  process in the flow diagram presented in FIG. 1.   The additive production of printing the part is the final step and P47 discloses G-code which implies CAM software). 
part 1903, and printing an additively-manufactured part containing a three-dimensional representation of the identifying feature, using the CAD model of the additively-manufactured part 1904.)  , wherein the code comprises a plurality of three-dimensionally designed code elements which depict the encoded data in a binary format, using recessed areas and non-recessed areas with reference to a reference plane(Fig. 8A , Fig. 18 A P66 and P5) , wherein the component (P2 build” a three-dimensional physical model of a part, one layer at a time)  and the code (Abstract, P58, P60, The 3D model is then exported to STL and, in some embodiments, is sliced into multiple parts for embedding in different layers or regions of the finished part; splitting a code into several parts and embedding various parts in different print layers ) are produced layer by layer on an additive production machine (P49,  layer by layer process of additive manufacturing to embed a code or proprietary features inside an AM  part ), on the basis of a 3D-CAD data set, wherein the 3D-CAD data set comprises data defining the geometry of the component (P6 and  claim the entirety of the identifying feature fits within a region of the additively-manufactured part having a size no larger than 5 mm×5 mm×5 mm) and data relating to the position of the code on the component surface, or is made up of these data (P47 teaches of  converting the CAD file to standard tessellation language , STL files describes surface geometry of a 3d object), and wherein data relating to the geometry of the code are FIG. 1.   The additive production of printing the part is the final step and P47 discloses G-code which implies CAM software).
Re Claim 3, Gupta discloses the method as claimed in claim 1, wherein the code elements are arranged in a matrix defining rows and columns, in particular analogously to a QR code (P51, Fig. 18A)  
Re Claim 4, Gupta discloses the method as claimed in claim 1, wherein the code elements comprise a number of raised areas which are arranged in a regular matrix and which correspond to an integer number of squares, or are made up of a single non-raised area (Fig. 18 A and Fig. 8 A).
Re Claim 5, Gupta discloses the method as claimed in claim 1, wherein the component and the code are produced from the same starting material (P50 and P69).  
Re Claim 6, Gupta discloses the method as claimed in claim 1, wherein the raised areas are formed in a pyramidal, frustopyramidal, conical, frustoconical, or spherical segment-shape (P51; Fig. 8a, Fig. 3).  
Re Claim 7, Gupta discloses the method as claimed in claim 1, wherein the component is produced in series, wherein only data relating to the geometry of the code is changed after the production of each component (P50).  
Re Claim 10, Gupta discloses the method as claimed in claim 2, wherein the code elements are arranged in a matrix defining rows and columns, in particular analogously to a QR code (P51, Fig. 18 A and Fig. 8 A).  

Re Claim 12, Gupta discloses the method as claimed in claim 2, wherein the component and the code are produced from the same starting material (P50 and P69).    
Re Claim 13, Gupta discloses the method as claimed in claim 2, wherein the recessed areas are formed in a pyramidal, frustopyramidal, conical, frustoconical, or spherical segment-shape (Fig. 18 A and Fig. 8 A).    
Re Claim 14, Gupta discloses the method as claimed in claim 2, wherein the component is produced in series, wherein only data relating to the geometry of the code is changed after the production of each component (P50).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following reference is cited but not relied upon. Kumar et al. discloses a method and apparatus that develops an electronic file used for printing a 3D object which embeds as structure into the 3D object, a 3D symbol matrix representative of data to be printed concurrently with the 3D object, such as a 3D barcode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887